707 S.E.2d 247 (2011)
STATE
v.
Cody James MARLER.
No. 459PA10-1.
Supreme Court of North Carolina.
April 7, 2011.
David L. Neal, Hillsborough, for Marler, Cody James.
Catherine Jordan, Assistant Attorney General, for State of N.C.
Michael Bonfoey, District Attorney, for State.
The following order has been entered on the motion filed on the 27th of October 2010 *248 by Defendant to Deem Petition for Discretionary Review Timely Filed:
"Motion Allowed by order of the Court in conference, this the 7th of April 2011."